         CASE 0:20-cv-00655-DSD-TNL Document 10 Filed 03/30/20 Page 1 of 1




Peter M. Routhier                                                           Faegre Drinker Biddle & Reath LLP
Partner                                                                     2200 Wells Fargo Center
peter.routhier@faegredrinker.com                                            90 South Seventh Street
+1 612 766 8770 direct                                                      Minneapolis, Minnesota 55402
                                                                            +1 612 766 7000 main
                                                                            +1 612 766 1600 fax




March 30, 2020
VIA ECF
The Honorable Tony N. Leung
United States Magistrate Judge
United States District Court
300 South Fourth Street
Minneapolis, MN 55415
          Re:        Universal Polygram International Publishing, Inc. et al v. AMG-Woodbury,
                     L.L.C. et al, Case No. 0:20-cv-655 (DSD/TNL)
Dear Judge Leung:
This law firm represents the plaintiffs in the above-captioned litigation. The defendants
are not represented by counsel at this time.
The parties are actively working on a potential resolution of this case. In the
circumstances, we request a 21-day extension of time for the defendants to respond to
the complaint (i.e., up to and including April 16, 2020).
Thank you for your consideration of this request.
Respectfully submitted,



Peter M. Routhier
cc:       Brian Asmus (via electronic mail)
